EXHIBIT 10.1
Execution Version




WAIVER AND AMENDMENT NO. 3 TO FINANCING AGREEMENT


This WAIVER AND AMENDMENT NO. 3 TO FINANCING AGREEMENT (this "Waiver and
Amendment") is dated as of March 1, 2018 and is entered into by and among
Westmoreland Resource Partners, LP, a Delaware limited partnership (the
"Parent"), Oxford Mining Company, LLC, an Ohio limited liability company
("Oxford Mining"), each subsidiary of the Parent listed as a "Guarantor" on the
signature pages hereto (together with the Parent, each an "Existing Guarantor"
and collectively, the "Existing Guarantors"), the Lenders referred to below,
U.S. Bank National Association, a California corporation ("U.S. Bank"), as
collateral agent for the Lenders referred to below (in such capacity, together
with its successors and assigns in such capacity, the "Collateral Agent"), and
U.S. Bank, as administrative agent for the Lenders referred to below (in such
capacity, together with its successors and assigns in such capacity, the
"Administrative Agent," and together with the Collateral Agent, each an "Agent"
and collectively, the "Agents").


W I T N E S S E T H:


WHEREAS, Oxford Mining, each other Person that executes a joinder agreement and
becomes a "Borrower" thereunder (each a "Borrower" and collectively the
"Borrowers"), the Existing Guarantors (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guarantees all or any part of the Obligations, each a "Guarantor" and
collectively, the "Guarantors" and collectively with the Borrowers, the “Loan
Parties”), the Agents and the lenders from time to time party thereto (each a
"Lender" and collectively, the "Lenders") have entered into that certain
Financing Agreement dated as of December 31, 2014, as amended by that certain
Amendment No. 1 to Financing Agreement dated March 13, 2015, and as amended by
that certain Amendment No. 2 to Financing Agreement dated July 31, 2015 (as
amended and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the "Financing Agreement"; capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given to them in the Financing Agreement);


WHEREAS, the Loan Parties have requested that the Agents and the Lenders waive
any actual or potential Default or Event of Default that has arisen or may
arise, in each case, solely as a result of or in connection with (i) the Loan
Parties’ failure to have certain of its Cash Management Accounts, Deposit
Accounts and/or Securities Accounts, including certain accounts held by the Loan
Parties at CIBC (f/k/a The PrivateBank) (such accounts at CIBC (f/k/a The
PrivateBank), the “Uncontrolled Accounts”), subject to Cash Management
Agreements in favor of the Collateral Agent in accordance with Section 8.01(b)
of the Financing Agreement (prior to giving effect to this Waiver and Amendment)
and (ii) the Loan Parties’ failure under Section 7.01(a)(iii) of the Financing
Agreement to deliver to each Agent and each Lender an unqualified audit opinion
in connection with the audited financial statements for the Fiscal Year of the
Parent and its Subsidiaries ending December 31, 2017 (clauses (i) and (ii)
collectively referred to herein as the “Subject Defaults”); and
WHEREAS, the Borrowers have requested that the Agents and the Required Lenders
agree to waive the Subject Defaults and amend the Financing Agreement in certain
respects as set forth herein.


NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Financing Agreement and this Waiver and Amendment, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


 
 
 




--------------------------------------------------------------------------------






1.Amendments to Financing Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 below, and in reliance on the representations
and warranties contained in Section 4 below, the Financing Agreement is hereby
amended as follows:


(a)    Section 1.01 of the Financing Agreement is hereby amended by adding the
below definitions in the correct alphanumeric order as set forth below:


"Amendment No. 3 Effective Date" means March 1, 2018.


(b)    Section 7.01 of the Financing Agreement is hereby amended by adding a new
clause (w) immediately after clause (v) thereof as set forth below:


"(w)    Cash Management Agreements. On or before the date that is within thirty
(30) days (or such later date as agreed by the Required Lenders in their sole
discretion) after the Amendment No. 3 Effective Date (the “Collateral Delivery
Date”) the applicable Loan Parties shall have delivered to the Collateral Agent
fully executed Cash Management Agreements, substantially in the form attached as
Exhibit A to that certain Waiver and Amendment No. 3 dated as of the Amendment
No. 3 Effective Date, covering the accounts held by each Loan Party at CIBC
(f/k/a the PrivateBank)."


(c)    Section 8.01(b) of the Financing Agreement is hereby amended by including
the sentence set forth below at the end of such Section 8.01(b):


“Notwithstanding the foregoing, (A) the Cash Management Agreements for the Cash
Management Accounts held by any Loan Party at CIBC (f/k/a The PrivateBank) shall
be in substantially the form attached as Exhibit A to that certain Waiver and
Amendment No. 3, dated as of the Amendment No. 3 Effective Date, covering the
accounts held by each Loan Party at CIBC (f/k/a the PrivateBank) and shall be
delivered by the Collateral Delivery Date in accordance with Section 7.01(w) and
(B) for the avoidance of doubt, no restricted cash accounts which are utilized
exclusively to deposit cash collateral securing reclamation bonds required in
the ordinary course of business or reclamation deposits from customers received
in the ordinary course of business shall be required to be subject to a Cash
Management Agreement pursuant to this Section 8.01(b).”


2.Waiver. On the Third Amendment Effective Date, the Agents and the Required
Lenders hereby waive (A) the Subject Defaults and (B) any potential Default or
Event of Default arising solely as a result of any failure to provide notices to
any Lender or the Administrative Agent or any cross-default to any other debt of
any Loan Party, in each case, solely in connection with any of the Subject
Defaults; provided, however, the waiver contained in this Section 2 shall
immediately and automatically expire and cease to be effective at the earlier of
(i) 11:59 pm New York time on May 15, 2018 and (ii) the occurrence of any Event
of Default (other than the Subject Defaults or an Event of Default solely
arising from the Subject Defaults). For the avoidance of doubt, any Event of
Default arising from the failure of the Loan Parties to timely comply with
Sections 7.01(w) or 8.01(b) of the Financing Agreement (after giving effect to
this Waiver and Amendment) shall result in the waiver contained in this Section
2 immediately and automatically expiring and ceasing to be effective.


3.Conditions to Effectiveness. The effectiveness of this Waiver and Amendment is
subject to the concurrent satisfaction of each of the following conditions (the
“Amendment No. 3 Effective Date”):




2



--------------------------------------------------------------------------------




(a)The Agents shall have received a fully executed copy of this Waiver and
Amendment executed by each of the Borrowers, each of the Guarantors and the
Required Lenders;


(b)no Default or Event of Default (other than the Subject Defaults prior to the
Amendment No. 3 Effective Date) shall have occurred and be continuing; and


(c)the applicable Loan Parties shall have delivered to the Collateral Agent a
form of Cash Management Agreement, substantially in the form attached hereto as
Exhibit A covering the Uncontrolled Accounts.


4.Representations and Warranties. To induce the Agents and the Lenders to enter
into this Waiver and Amendment, each Loan Party represents and warrants to the
Agents and the Lenders that:


(a)the execution, delivery and performance of this Waiver and Amendment has been
duly authorized by all requisite corporate, partnership or limited liability
company action, as applicable, on the part of such Loan Party party hereto and
that this Waiver and Amendment has been duly executed and delivered by such Loan
Party;


(b)this Waiver and Amendment constitutes a legal, valid and binding obligation
of each Loan Party party hereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally;


(c)the representations and warranties contained in Article VI of the Financing
Agreement (other than clauses (i), (z) and (bb) thereof) and in each other Loan
Document, certificate or other writing delivered to any Agent or any Lender
pursuant to the Financing Agreement or any other Loan Document on or prior to
the date hereof are true and correct in all material respects after giving
effect hereto (except that such materiality qualifier shall not be applicable to
any representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the date hereof as though made on and as of
the date hereof, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct on and as of such earlier date); and


(d)no Default or Event of Default (other than the Subject Defaults prior to the
Amendment No. 3 Effective Date) has occurred and is continuing.


5.Release. In consideration of the agreements of the Agents and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges each Agent and the Lenders and their respective
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors and permitted assigns from any and all liabilities, obligations,
actions, contracts, claims, causes of action, damages, demands, costs and
expenses whatsoever (collectively "Claims"), of every kind and nature, however
evidenced or created, whether known or unknown, arising prior to or on the date
of this Waiver and Amendment including, but not limited to, any Claims involving
the extension of credit under or administration of this Waiver and Amendment,
the Financing Agreement or any other Loan Document, as each may be amended, or
the


3



--------------------------------------------------------------------------------




Indebtedness incurred by the Borrowers thereunder or any other transactions
evidenced by this Waiver and Amendment, the Financing Agreement or any other
Loan Document.


6.Severability. Any provision of this Waiver and Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Waiver and Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.


7.References. Any reference to the Financing Agreement contained in any
document, instrument or Loan Document executed in connection with the Financing
Agreement shall be deemed to be a reference to the Financing Agreement as
modified by this Waiver and Amendment.


8.Counterparts. This Waiver and Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. Receipt by telecopy or electronic
mail of any executed signature page to this Waiver and Amendment shall
constitute effective delivery of such signature page.


9.Ratification. The terms and provisions set forth in this Waiver and Amendment
shall modify and supersede all inconsistent terms and provisions of the
Financing Agreement and shall not be deemed to be a consent to the modification
or waiver of any other term or condition of the Financing Agreement. Except as
expressly modified and superseded by this Financing Agreement, the terms and
provisions of the Financing Agreement and the other Loan Documents are ratified
and confirmed and shall continue in full force and effect.


10.Governing Law. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.


11.Costs and Expenses. The Borrowers will pay, within five (5) Business Days of
receipt of an invoice relating thereto, all reasonable and documented fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Waiver and Amendment or otherwise
payable under the Financing Agreement, including, without limitation, reasonable
and documented fees, disbursements and other charges of counsel to the Agents
and counsel the Lenders.


12.Loan Document. Each Loan Party hereby acknowledges and agrees that this
Waiver and Amendment constitutes a "Loan Document" under the Financing
Agreement. Accordingly, it shall be an Event of Default under the Financing
Agreement if (a) any representation or warranty made by a Loan Party under or in
connection with this Waiver and Amendment shall have been untrue, false or
misleading in any material respect when made or (b) any Loan Party shall fail to
perform or observe any term, covenant or agreement contained in this Waiver and
Amendment.


13.Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.




4



--------------------------------------------------------------------------------




14.Limited Effect of Waiver and Amendment. This Waiver and Amendment shall not
be deemed (a) other than as set forth in Sections 1 and 2 hereof, to be a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Financing Agreement or any other Loan Document or (b) to
prejudice any other right or remedies which the Agents or the Lenders may now
have or may have in the future under or in connection with the Financing
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein , as the same may be amended, restated or otherwise modified
from time to time.


15.    Required Lender Authorization and Direction. By their execution of this
Waiver and Amendment, each of the Lenders party hereto: (i) hereby authorizes
and directs each Agent to execute this Waiver and Amendment, and (ii) agrees
that each Agent shall incur no liability for executing this Waiver and
Amendment.


16.    Loan Party Certifications. Pursuant to the Financing Agreement including
Section 7.01(k) thereof, the Loan Parties hereby certify to the Agents and the
Lenders that as of the date hereof:


(a)    Attached as Exhibit B hereto is a true, correct and complete list and
description of the following (collectively, the "Financial Accounts"): (a) all
Deposit Accounts (as defined in Section 9-102 of the Uniform Commercial Code in
effect in the State of New York (the "UCC")), (b) all Securities Accounts (as
defined in Section 8-501 of the UCC), (c) all Commodity Accounts (as defined in
Section 9-102 of the UCC) and (d) all other cash management accounts and similar
arrangements, in each case that are owned, maintained or controlled by any of
the Loan Parties (in each case, excluding any deposit accounts pledged in favor
of sureties related to reclamation obligations).


(b)    All cash and other deposits and investments held in the Financial
Accounts represent proceeds received as a result of payments on Accounts
Receivable of the Loan Parties and all such cash, other deposits and investments
constitute identifiable, traceable proceeds of Collateral.


(c)    To the Loan Parties’ best knowledge after due inquiry, diligence and
investigation, the liens and security interests of the Collateral Agent (on
behalf of the Agents and the Lenders) constitute valid, binding, enforceable and
perfected liens in and to the Collateral (including Accounts Receivable), and
subject only to Permitted Liens under the Loan Documents, and are not subject to
avoidance, reduction, disallowance, disgorgement, counterclaim, surcharge or
subordination for any reason under applicable law.


[Signature Page Follows]




5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the date first written above.    


BORROWER:


OXFORD MINING COMPANY, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Associate General Counsel & Secretary





 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------






GUARANTORS:


WESTMORELAND RESOURCE PARTNERS, LP

By Westmoreland Resources GP, LLC, its general partner
 

By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Associate General Counsel & Secretary



OXFORD MINING COMPANY-KENTUCKY, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Associate General Counsel & Secretary





DARON COAL COMPANY, LLC

By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Associate General Counsel & Secretary





OXFORD CONESVILLE, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Associate General Counsel & Secretary





HARRISON RESOURCES, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Associate General Counsel & Secretary



 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------








WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Associate General Counsel & Secretary





WESTMORELAND KEMMERER, LLC


By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: General Counsel & Secretary



 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------






COLLATERAL AGENT AND ADMINISTRATIVE AGENT:


U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent
By: /s/ James A. Hanley
Name: James A. Hanley
Title: Vice President





 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------






LENDERS:


TENNENBAUM OPPORTUNITIES PARTNERS V, LP
TENNENBAUM OPPORTUNITIES FUND VI, LLC, each as Lenders
By: Tennenbaum Capital Partners, LLC, its Investment Manager
By: /s/ Howard Levkowitz
Name: Howard Levkowitz
Title: Managing Partner









 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------








LENDERS:


BF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner
Name: Adam L. Gubner
Title: authorized person


GCF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner
Name: Adam L. Gubner
Title: authorized person


TOF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner
Name: Adam L. Gubner
Title: authorized person







 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------






LENDER:


MEDLEY CAPITAL CORPORATION
a Delaware corporation
By: MCC Advisors LLC,
a Delaware limited liability company,
its investment manager


By: /s/ Richard T. Allorto, Jr.
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer









 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------






LENDER:


SIERRA INCOME CORPORATION
a Maryland corporation
By: SIC Advisors LLC,
a Delaware limited liability company,
its investment manager


By: /s/ Christopher M. Mathieu
Name: Christopher M. Mathieu
Title: Treasurer









 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------






LENDER:


BLACKROCK CAPITAL INVESTMENT CORPORATION
By: /s/ Michael Zugay
Name: Michael Zugay
Title: CEO

        




 
 
 

Signature Page to Amendment No. 3 to Financing Agreement

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT










--------------------------------------------------------------------------------






DEPOSIT ACCOUNT CONTROL AGREEMENT
(PLEDGED ACCOUNT WITH ACTIVATION)


This Agreement (the “Agreement”), among CIBC Bank USA (“Bank”), Westmoreland
Resource Partners, LP (“Debtor”) and U.S. Bank National Association as
collateral agent for certain lenders (“Collateral Agent”) pursuant to the
Financing Agreement, dated as of December 31, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), is
dated as of March __, 2018 and shall serve as instructions regarding the
accounts that have been established by Debtor at Bank and identified in Exhibit
A attached hereto (each, an “Account” and collectively, the “Accounts”).


1.    Lien. Debtor has granted to Collateral Agent, for itself and certain
lenders, a continuing lien on and security interest in the Accounts and all
amounts from time to time on deposit therein. The parties hereto agree that this
Agreement constitutes an “authenticated record” for purposes of Section
9-104(a)(2) of the Illinois Uniform Commercial Code (the “UCC”) and is being
entered into to give Collateral Agent control of the Accounts as contemplated by
Section 9-104 (a)(2) of the UCC.


2.    Duties. Bank agrees to take such action with respect to the Accounts as
shall from time to time be specified in any writing received by Bank purportedly
from Debtor or Collateral Agent as provided herein. Debtor and Collateral Agent
agree that: (a) Bank has no duty to monitor the balance of the Accounts; (b)
until Bank receives written notice purportedly from Collateral Agent instructing
Bank to cease honoring Debtor’s instructions with respect to the Accounts (the
“Block Notice”), Debtor shall have full rights to instruct Bank with respect to
the Accounts and take any and all actions with respect to the Accounts in
accordance with any deposit, cash management or other agreements between Debtor
and Bank governing the Accounts or relating to products or services provided for
such Accounts (including, without limitation, making withdrawals therefrom
(using checks, electronic funds transfers or otherwise)); (c) following Bank’s
receipt of a Block Notice, Bank may, without further inquiry, rely on and act in
accordance with any instructions Bank receives which purport to be originated by
Collateral Agent directing the disposition of funds in the Accounts without
further consent from Debtor and notwithstanding any conflicting or contrary
instructions Bank receives from Debtor, and Bank shall have no liability to
Collateral Agent, Debtor or any other person in relying on and acting in
accordance with any such instructions; (d) Bank shall have no responsibility to
inquire as to the form, execution, sufficiency or validity of any notice or
instructions delivered to it pursuant hereto, nor to inquire as to the identity,
authority or rights of the person or persons executing or delivering the same;
and (e) following Bank’s receipt of a Block Notice, Bank shall have a reasonable
period of time within which to act in accordance with such Block Notice and
other notices or instructions thereafter received by Bank from Collateral Agent
with respect to the Accounts (not to exceed two (2) Business Days (as defined
below) if received by 1:00 p.m. (Central time) on a Business Day, or three (3)
Business Days if received after such time). Notwithstanding the preceding terms
of this Section 2, it is expressly understood and agreed that any direction or
request by Collateral Agent directing the disposition of funds on deposit in the
Accounts will apply only to available funds on deposit in the Accounts and
Collateral Agent shall make withdrawals from the Accounts only via fedwire or
other electronic funds transfer.


Each Business Day after Bank has received and had a reasonable time to act on a
Block Notice, Bank will wire transfer to Collateral Agent the balance of
available funds on deposit in the Accounts, as follows:


Collateral Agent’s Bank:    US Bank NA
ABA#:                XXXXXXXXX
Account Name:        Corporate Trust Agency Services




--------------------------------------------------------------------------------




DDA:                XXXXXXXXX
Ref#:                 XXXXXXXXX
F/F/C:                [NAME]


or as otherwise instructed by Collateral Agent. For purposes of this Agreement,
the term “Business Day” shall mean Monday through Friday, excluding holidays
observed by Bank and other days on which Bank is required or permitted to close.


Notwithstanding anything to the contrary contained in this Agreement, Bank may
immediately cease all transfers of funds pursuant to this Agreement upon its
knowledge of the commencement of any bankruptcy, receivership, insolvency,
reorganization, dissolution or liquidation proceedings by or against Debtor (a
"Bankruptcy Filing"), provided, however that such suspension shall in no way
effect the rights of Bank to debit the Accounts for amounts due under this
Agreement. Upon receipt by Bank of an appropriate order from a court of
competent jurisdiction, Bank shall thereafter resume any suspended transfer of
funds pursuant to this Agreement.


3.    Deposit of Items. Debtor and Collateral Agent irrevocably direct and
authorize Bank, and Bank agrees, to process items deposited to the Account in
accordance with the terms of the Business Deposit Account Agreement for the
Account and, to the extent applicable, the Treasury Management Services
Agreement or any other cash management agreements between Debtor and Bank.


4.    Information. Bank shall provide Collateral Agent, at Debtor’s expense,
with such information with respect to the Accounts and all items (and proceeds
thereof) deposited to the Accounts as Collateral Agent may from time to time
reasonably request, and Debtor hereby consents to such information being
provided to Collateral Agent.


5.    Exculpation; Indemnity. Bank undertakes to perform only such duties as are
expressly set forth herein. Notwithstanding any other provisions of this
Agreement, the parties hereby agree that Bank shall not be liable for any action
taken by it in accordance with this Agreement, including, without limitation,
any action so taken at Collateral Agent’s request, except direct damages
attributable to Bank's bad faith, gross negligence or willful misconduct as
determined by a final non-appealable judgement by a court of competent
jurisdiction. In no event shall Bank be liable for any (i) losses or delays
resulting from acts of God, war, computer malfunction, interruption of
communication facilities, labor difficulties or other causes beyond Bank’s
reasonable control or (ii) damages (other than direct damages attributable to
Bank's bad faith, gross negligence or willful misconduct as determined by a
final non-appealable judgement by a court of competent jurisdiction), including
without limitation, indirect, special, punitive or consequential damages. Debtor
agrees to indemnify and hold Bank harmless from and against any and all
reasonable and documented out-of-pocket costs, damages, claims, judgments,
reasonable external attorneys’ fees, expenses, obligations and liabilities of
every kind and nature (collectively, “Losses”) which Bank may incur, sustain or
be required to pay (other than those attributable to Bank's bad faith, gross
negligence or willful misconduct as determined by a final non-appealable
judgement by a court of competent jurisdiction ) in connection with or arising
out of this Agreement, the Accounts, the Block Notice or any instruction
provided by Collateral Agent pursuant to Section 2 (including without
limitation, the amount of any overdraft created in any of the Accounts resulting
from a Chargeback being charged to the related Account or from debiting any of
the Accounts for Charges (defined below) owed to Bank), and to pay to Bank on
demand the amount of all such Losses. Nothing in this Agreement, and no
indemnification of Bank under this Section, shall affect in any way the
indemnification obligations of Debtor to Collateral Agent under the Loan
Agreement or otherwise. After Collateral Agent sends the Block Notice,
Collateral Agent (together with Debtor) agrees to indemnify and hold Bank
harmless from and against any and all Losses (other than those attributable to
Bank’s gross negligence or willful




--------------------------------------------------------------------------------




misconduct as determined by a final non-appealable judgement by a court of
competent jurisdiction) in connection with or arising out of this Agreement, the
Accounts, the Block Notice or any instruction provided by Collateral Agent
pursuant to Section 2 (including without limitation, the amount of any overdraft
created in any of the Accounts resulting from a Chargeback being charged to the
related Account or from debiting any of the Accounts for Charges owed to Bank);
provided, however, that prior to making demand on Collateral Agent pursuant to
this Section 5, Bank shall use commercially reasonable efforts to debit the
Accounts for such amounts and shall demand such amounts from Debtor, provided if
such indemnity claims have not been paid in full within five (5) Business Days
of such demand, then Bank may make written demand upon Collateral Agent for any
then unpaid indemnity claim, and Collateral Agent will pay to Bank the amount of
such Losses within ten (10) Business Days of its receipt of an invoice relating
to such amounts. The provisions of this Section 5 shall survive termination of
this Agreement.


6.    Chargebacks. All items deposited in, and electronic funds transfers
credited to, the Accounts and then returned unpaid or returned (or not finally
settled) for any reason (collectively, “Chargebacks”) will be handled in the
following manner: (a) any item which is returned because of insufficient or
uncollected funds or otherwise dishonored for any reason will be charged back to
the Account in which it was originally deposited, and (b) any returns, reversals
or Chargebacks relating to electronic funds transfers or deposits into an
Account, or merchant card, debit card or credit card transactions involving such
Account will be charged back to such Account.


In the event there are insufficient funds in the Accounts to cover such
Chargebacks, upon receipt of notice from Bank of the occurrence of such
Chargebacks and the failure of Debtor to pay Bank the amount of such Chargebacks
within five (5) Business Days of such demand, Collateral Agent agrees to pay
such amount to Bank, in immediately available funds, within ten (10) Business
Days after receipt of such notice, provided that (a) Collateral Agent shall have
no obligation to pay the amount of any Chargeback occurring prior to the date
Collateral Agent sends the Block Notice and (b) any such liability of Collateral
Agent to Bank shall in no way release Debtor from liability to Collateral Agent
and shall not impair Collateral Agent's rights and remedies against Debtor, by
way of subrogation or otherwise, to collect all such Chargebacks.


7.    Charges. In consideration of the services of Bank in establishing,
maintaining and conducting transactions through the Accounts, Bank has
established, and Debtor hereby agrees to pay, the fees and other charges for the
Accounts and services related thereto as in effect from time to time, together
with any and all other expenses and fees (including, but not limited to,
reasonable legal fees) incurred by Bank in connection with this Agreement or the
Accounts and related services, including without limitation amounts paid or
incurred by Bank in enforcing its rights and remedies under this Agreement, or
in connection with defending any claim made against Bank in connection with this
Agreement, the Accounts, the Block Notice or any instruction provided by
Collateral Agent pursuant to Section 2 (collectively, the “Charges”).


In connection with the payment of the Charges in any month, Bank will debit the
Accounts or any other account Debtor maintains at Bank. In the event the
Accounts or such other accounts with Bank do not contain sufficient available
funds to pay the Charges or Debtor maintains no other accounts with Bank, Bank
will bill Debtor directly, and Debtor agrees to pay Bank, via wire transfer or
other immediately available funds, the amount of such Charges. If Debtor fails
to pay the amount of the Charges within five (5) Business Days of receipt of a
billing statement detailing such Charges, Collateral Agent agrees to pay Bank,
via wire transfer or other immediately available funds, the amount of such
Charges within ten (10) Business Days after receipt of a billing statement
detailing such Charges, provided, however, that (a) Collateral Agent shall not
be obligated to pay any Charges incurred prior to the date of the Block Notice,
and (b) any such liability of Collateral Agent to Bank shall in no way release
Debtor from liability to Collateral Agent and shall in no way impair Collateral
Agent's rights and remedies against Debtor, by way of subrogation or otherwise,
to




--------------------------------------------------------------------------------




collect all such fees and expenses, and all such amounts paid by Collateral
Agent shall constitute a part of the “Obligations” under the Loan Agreement.


8.    Irrevocable Agreement. Debtor acknowledges the agreements made by it and
the authorizations granted by it herein are irrevocable and the authorizations
granted herein are powers coupled with an interest.


9.    Set-off. Bank waives all of its existing and future rights of set-off and
banker's liens against the Accounts and all items (and proceeds thereof) that
come into possession of Bank in connection with the Accounts, except for (a)
those rights of set-off and banker's liens arising in connection with (a) any
charges, fees (including but not limited to, reasonable legal fees), expenses,
payments and other amounts for which the Debtor and/or Collateral Agent is
responsible to Bank (including, without limitation, any of the foregoing with
respect to cash management services provided by Bank to Debtor, including, but
not limited to, funds transfer (origination or receipt), trade, lockbox,
commercial card, investment, disbursement, reconcilement, stop payment, positive
pay, automatic investment, imaging, and information services), (b) Chargebacks,
(c) Charges and (d) other amounts owed to Bank pursuant to Section 5 hereof.


10.    Miscellaneous. This Agreement is binding upon the parties hereto and
their respective successors and assigns (including any trustee of Debtor
appointed or elected in any action under the Bankruptcy Code) and shall inure to
their benefit. Neither Debtor nor Collateral Agent shall be entitled to assign
or delegate any of its rights or duties hereunder without first obtaining the
express prior written consent of Bank; provided, that the Collateral Agent may
assign its rights and duties hereunder at any time to any person who is a
successor agent to the Collateral Agent under the Financing Agreement. Neither
this Agreement nor any provision hereof may be changed, amended, modified or
waived, except by an instrument in writing signed by the parties hereto. Any
provision of this Agreement that may prove unenforceable under any law or
regulation shall not affect the validity of any other provision hereof. This
Agreement may be executed in any number of counterparts which together shall
constitute one and the same instrument.


11.    Governing Law, Jurisdiction, and Venue. Bank agrees that for the purpose
of Section 9-304 of the UCC, its jurisdiction is the State of Illinois. This
Agreement shall be governed by, and interpreted in accordance with, the laws of
the State of Illinois without regard to conflict of laws provisions. Any action
in connection with this Agreement shall be brought in the courts of the State of
Illinois, located in Cook County, or the courts of the United States of America
for the Northern District of Illinois. Each party hereto irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds,
irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of said courts.
Each party hereto intentionally, knowingly and voluntarily irrevocably waives
any right to trial by jury in any proceeding related to this Agreement.


12.    Termination and Resignation. This Agreement may be terminated by
Collateral Agent upon written notice to Bank. Bank may, at any time upon five
(5) days' prior written notice to Collateral Agent and Debtor, terminate this
Agreement; provided, however, that Bank may terminate this Agreement immediately
upon written notice to Collateral Agent and Debtor in the event of a material
breach of this Agreement (including non-payment of any charges or other
obligations under this Agreement) by either Debtor or Collateral Agent. Upon
termination of this Agreement, any funds in the Accounts shall be subject to the
direction of Collateral Agent (if after Bank’s receipt of a Block Notice) or
Debtor (if prior to Bank’s receipt of a Block Notice), as applicable. Bank may
establish reasonable reserves against the Accounts from time to time for Charges
and Chargebacks to the extent the Accounts are closed or a request is made for
disbursement of all funds on deposit in the Accounts.






--------------------------------------------------------------------------------






13.    Notices. Unless otherwise specifically provided herein, any notice or
other communication required or permitted to be given shall be in writing
addressed to the respective party as set forth below and may be personally
served, telecopied or sent by overnight courier service and shall be deemed to
have been given: (a) if delivered in person, when delivered; (b) if delivered by
telecopy, on the date of transmission if transmitted on a Business Day before
4:00 P.M. (Central time) (but only if such telecopied document is also delivered
by another method permitted by this Agreement by the next banking business day),
or, if not, on the next succeeding Business Day; or (c) if delivered by
reputable overnight courier, the Business Day on which such delivery is made by
such courier. Notices shall be addressed as follows:


Collateral Agent:
U.S. Bank National Association

214 N. Tryon Street, 27th Floor
Charlotte, NC 28202
Attention: CDO Trust Services/James Hanley
Telecopy: (704) 335-4670


Debtor:        Oxford Mining Company
544 Chestnut Street
Coshocton, Ohio 43812
Attention: Alan Call
Telecopy: (740) 623-0365


With a copy to:    Oxford Mining Company
544 Chestnut Street
Coshocton, Ohio 43812
Attention: General Counsel
        
Bank:            CIBC Bank USA
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Douglas C. Colletti
Email: Douglas.Colletti@cibc.com


With a copy to:    CIBC Bank USA
70 West Madison Street
Chicago, IL 60602
Attention: Internal Client Services
Telecopy: (312) 564-1789


            
or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section.


[Signature page follows]


        




This Agreement has been executed and delivered by each of the parties hereto by
a duly authorized officer of each such party on the date first set forth above.




--------------------------------------------------------------------------------








Westmoreland Resource Partners, LP







By:    ____________________________


Name:    ___________________________


Title:    ___________________________






U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent




By:    ____________________________


Name:    ___________________________


Title:    ___________________________






ACCEPTED AND AGREED TO as of March __, 2018:




CIBC Bank USA




By:    ____________________________


Name:    ____________________________


Title:    ____________________________




--------------------------------------------------------------------------------






EXHIBIT A




Account Name
 
Account Number
 
Tax Identification Number
XXXXXXXX
 
XXXXXXXX
 
 
 
 
 
 
 
 
 
 
 
 

















--------------------------------------------------------------------------------




EXHIBIT B


LISTING OF BANK ACCOUNTS




Loan Party
BU
Bank Name
Name on Bank Account
Bank Acct No.
Westmoreland Resource Partners LP
XXX
CIBC - US f/k/a The Private Bank
XXXXXX
XXXXXX
Westmoreland Resource Partners LP
XXX
CIBC - US f/k/a The Private Bank
XXXXXX
XXXXXX
Westmoreland Kemmerer, LLC
XXX
CIBC - US f/k/a The Private Bank
XXXXXX
XXXXXX
Westmoreland Kemmerer, LLC
XXX
CIBC - US f/k/a The Private Bank
XXXXXX
XXXXXX
Oxford Mining Company
XXX
CIBC - US f/k/a The Private Bank
XXXXXX
XXXXXX
Oxford Mining Company
XXX
CIBC - US f/k/a The Private Bank
XXXXXX
XXXXXX





